                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MONICA JOHNSON,

       Plaintiff,

v.                                                        Case No. 8:17-cv-2418-T-CPT

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security,

      Defendant.
________________________________/

                                       ORDER

       The Plaintiff seeks judicial review of the Commissioner’s denial of her claim

for Supplemental Security Income (SSI) payments. For the reasons discussed below,

the Commissioner’s decision is affirmed.

                                            I.

       The Plaintiff was born in 1983, has some high school education, and has no

past relevant work experience. (R. 41, 68). In September 2014, the Plaintiff applied

for SSI, alleging disability as of April 13, 2013, due to depression, anger issues, bipolar

disorder, multiple personalities, and post-traumatic stress disorder (PTSD). (R. 87).

The Social Security Administration (SSA) denied her application both initially and on

reconsideration. (R. 84-111).
       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on August 9, 2016. (R. 63). When the hearing began, Plaintiff’s

counsel informed the ALJ that the Plaintiff sought to submit medical records covering

the time frame from 2006 to 2009 that, while not material to her alleged disability

period, evidenced her history of severe mental illness. (R. 65-66). Counsel further

stated that the Plaintiff was incarcerated after 2009 and was unable to obtain medical

treatment following her release. Id. Although a consultative examination (CE)

regarding the Plaintiff’s mental conditions had been performed by a Dr. Thomas

Trimmer in January 2014 (R. 517-19), counsel nonetheless requested that the ALJ

order an updated CE to assess the Plaintiff’s current level of functioning (R. 65-66).

Following these opening remarks, the ALJ took testimony from both the Plaintiff (R.

67-77) and a vocational expert (VE) (R. 77-81).

       On October 5, 2016, the ALJ issued a decision denying the Plaintiff’s SSI

application without ordering an additional CE. In rendering his decision, the ALJ

found that the Plaintiff: (1) had not engaged in substantial gainful activity since her

application date of September 26, 2014; (2) had the severe impairments of PTSD,

depression, bipolar disorder, and borderline personality disorder; (3) did not, however,

have an impairment or combination of impairments that met or medically equaled the

severity of any of the listed impairments; (4) had the residual functional capacity

(RFC) to perform a full range of work at all exertional levels, subject to certain non-

exertional limitations; and (5) based on the VE’s testimony, was capable of performing

the requirements of the representative occupations of day worker, window cleaner,



                                           2
and industrial cleaner. (R. 34-42). In light of these findings, the ALJ concluded that

the Plaintiff was not disabled. (R. 42-43).

        The Appeals Council denied the Plaintiff’s request for review.                (R. 1-7).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.

                                               II.

        The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20

C.F.R. §§ 404.1505(a); 416.905(a). 1 A physical or mental impairment under the Act

“results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        To determine whether a claimant is disabled, the Regulations prescribe “a five-

step, sequential evaluation process.” Carter v. Comm’r of Soc. Sec., 726 F. App’x 737,

739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4)); 20 C.F.R. § 416.920(a)(4). 2

Under this process, an ALJ must determine whether the claimant: (1) is performing

substantial gainful activity; (2) has a severe impairment; (3) has a severe impairment

that meets or equals an impairment specifically listed in 20 C.F.R. Part 404, Subpart



1
  Unless otherwise indicated, all citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
2
  Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.


                                               3
P, Appendix 1; (4) has the RFC to perform past relevant work; and (5) can perform

other work in the national economy given her RFC, age, education, and work

experience. Carter, 726 F. App’x at 739 (citing Phillips v. Barnhart, 357 F.3d 1232, 1237

(11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). While the claimant has

the burden of proof through step four, the burden temporarily shifts to the

Commissioner at step five. Sampson v. Comm’r of Soc. Sec., 694 F. App’x 727, 734 (11th

Cir. 2017) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)).         If the

Commissioner carries that burden, the claimant must then prove that he cannot

perform the work identified by the Commissioner. Id. In the end, “the overall burden

of demonstrating the existence of a disability . . . rests with the claimant.” Washington

v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel,

245 F.3d 1274, 1280 (11th Cir. 2001)).

       A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided that the Commissioner has issued a final decision on

the matter after a hearing.     42 U.S.C. § 405(g).      Judicial review is limited to

determining whether the Commissioner applied the correct legal standards and

whether the decision is supported by substantial evidence. Id.; Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted). Although

no deference is given to the Commissioner’s legal conclusions, her findings of fact “are

conclusive if they are supported by ‘substantial evidence.’” Doughty, 245 F.3d at 1278

(quotation and citation omitted). “Substantial evidence is more than a scintilla and is

such relevant evidence as a reasonable person would accept as adequate to support a



                                           4
conclusion.” Hargress, 883 F.3d at 1305 n.2 (quoting Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004)). In evaluating whether substantial evidence

supports the Commissioner’s decision, the Court “may not decide the facts anew,

make credibility determinations, or re-weigh the evidence.” Carter, 726 F. App’x at

739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)).

                                           III.

       The Plaintiff’s sole argument on appeal is that the ALJ erred by declining to

order another CE to evaluate the severity of her psychological difficulties. (Doc. 28 at

5-8). In response, the Commissioner primarily asserts that the evidence of record

provided an adequate basis for the ALJ’s evaluation of the Plaintiff’s disability claim,

such that the ALJ was under no duty to purchase an additional CE. Id. at 8-11. Upon

a thorough review of the record and the parties’ submissions, the Court finds no cause

for reversal or remand.

                                            A.

       Because Social Security proceedings are inquisitorial rather than adversarial,

an ALJ has a basic and firmly-established duty to develop a full and fair record of the

facts relevant to a claimant’s application for benefits. Ingram v. Comm’r of Soc. Sec., 496

F.3d 1253, 1269 (11th Cir. 2007). This duty, however, does not require an ALJ to

order a CE wherever there is evidence that a claimant may suffer from a particular

impairment. Instead, an ALJ “may purchase a [CE] to try to resolve an inconsistency

in the evidence, or when the evidence as a whole is insufficient to allow [the SSA] to

make a determination or decision on [a] claim.” 20 C.F.R. § 416.919a. Importantly,



                                            5
the ALJ need not exercise this discretion in favor of ordering a CE “as long as the

record contains sufficient evidence for [him] to make an informed decision.” Ingram,

496 F.3d at 1269 (citing Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001)); see also

Nation v. Barnhart, 153 F. App’x 597, 598 (11th Cir. 2005) (“The ALJ is not required

to seek additional independent expert medical testimony before making a disability

determination if the record is sufficient and additional expert testimony is not

necessary for an informed decision.”) (citations omitted).

       A plaintiff seeking remand where an ALJ has declined to order a CE must show

not only that the ALJ erred in doing so, but also that the plaintiff was prejudiced by

the ALJ’s decision. Mosley v. Acting Comm’r of Soc. Sec. Admin., 633 F. App’x 739, 742

(11th Cir. 2015) (citing Brown v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995)). Only

where “the record reveals evidentiary gaps which result in unfairness or clear

prejudice” may a court find that remand is appropriate. Id. (quoting Brown, 44 F.3d at

935). Ultimately, the claimant bears the burden of proving she is disabled and must

therefore produce adequate evidence to support her claim. Ellison v. Barnhart, 355 F.3d

1272, 1276 (11th Cir. 2003).

                                           B.

       In this case, there was sufficient evidence for the ALJ to make an informed

decision regarding the Plaintiff’s mental impairments in accordance with governing

Regulations. (R. 35-41). That evidence included the aforementioned records of the

Plaintiff’s medical treatment from 2006 to 2009; the above-referenced CE performed

by Dr. Trimmer in January 2014; another mental health evaluation conducted by Dr.



                                            6
Fred Alberts, Jr., in August 2014; assessments generated by two SSA psychological

consultants, Jermaine Robertson, Ph. D., and John Thibodeau, Ph. D., who reviewed

the record in November 2014 and January 2015; the Plaintiff’s August 2016 hearing

testimony; and function reports that the Plaintiff and her grandmother completed

before the hearing. Id.

         Notwithstanding this evidence, the Plaintiff casts this case as a “classic

example” of one where the ALJ was required to order a CE to fully develop the record

and identifies various portions of the record, which she asserts support her claim that

she suffered from disabling mental impairments. (Doc. 28 at 7-8). 3 This argument

fails.

         To begin, the Plaintiff does not elaborate on her conclusory contention that this

matter constitutes a “classic example” of one where a CE is mandated. U.S. Steel Corp.

v. Astrue, 495 F.3d 1272, 1287 n. 13 (11th Cir. 2007) (stating that the court need not

address perfunctory and underdeveloped arguments). Her attempts, moreover, to

analogize her own situation to the two main cases she cites—Ford v. Sec’y of Health &

Human Servs., 659 F.2d 66 (5th Cir. 1981) and McCall v. Bowen, 846 F.2d 1317 (11th

Cir. 1988)—in which ALJs were found to err by not purchasing a CE, are unavailing.

(Doc. 28 at 6-8).



3
 Those portions of the record include certain findings from Dr. Alberts’s August 2014 mental
health evaluation that suggest significant or marked impairments in the Plaintiff’s social
functioning; Drs. Alberts and Trimmer’s mental health diagnoses; the Plaintiff’s history of
difficulties in navigating school, work, interpersonal relationships, and society in general
without succumbing to violent impulses; and the absence of recent medical records at the time
of the hearing. (Doc. 28 at 7).


                                             7
        In Ford, the ALJ failed to make a clear factual determination as to the severity

of the plaintiff’s mental condition and gave it short shrift in his administrative decision,

despite compelling record evidence of this impairment. 659 F.2d at 69. Such evidence

included the medical opinion of a treating mental health counselor who stated that the

plaintiff was unable to work due to her mental instability. Id. Here, by contrast, one

of the mental health professionals who examined the Plaintiff opined that, although

the Plaintiff had periods of “marked” dysfunction, she was “usually able to function

on a satisfactory basis.” (R. 525).

        The Plaintiff’s reliance on McCall is similarly misplaced. That case involved

the Commissioner’s duty under 42 U.S.C. § 421(h) to make every reasonable effort to

obtain the opinion of a qualified psychiatrist or psychologist before making a disability

determination, and the Eleventh Circuit has suggested that, by its terms, section 421(h)

does not apply to ALJ determinations. 4 Sneed v. Barnhart, 214 F. App’x 883, 886 (11th

Cir. 2006) (citing Plummer v. Apfel, 186 F.3d 422, 433 (3d Cir. 1999)).

        To the extent the Plaintiff contends that her mental impairment has worsened

since either her release from prison or her last psychological evaluation, this contention

lacks sufficient support in the record. After reciting her struggles with participating in


4
 Even if section 421(h) were to apply here, the Plaintiff has failed to show that its requirements
have not been met. The Court notes in this regard that, as previously mentioned, the
Commissioner sought the opinions of two state agency psychological consultants, Drs.
Robertson and Thibodeau (R. 93-95, 107-09), before resolving the Plaintiff’s disability claim.
Bowers v. Astrue, 2008 WL 3833239, at *6 (M.D. Fla. Aug. 13, 2008) (implying that
examinations by non-examining state agency physicians regarding plaintiff’s mental
impairments satisfied Commissioner’s obligations under section 421(h)).




                                                8
different facets of society, the Plaintiff points to the fact that she was denied access to

health insurance when she lost custody of her child. (Doc. 28 at 8). By her own

account, however, medication has done little to control the violent outbursts she

believes have rendered her unable to maintain employment. (R. 73). Indeed, she

conceded that she did not see what difference medication has made with respect to her

mental health. Id. Accordingly, any argument that a CE was required to assess the

Plaintiff’s level of functioning when she did not have access to medication is without

merit.

         In light of the above, the Plaintiff has failed to identify a gap in the evidence

sufficient to call into question the ALJ’s decision not to order another CE. To the

contrary, the evidence the ALJ had before him adequately informed him of the extent

of the Plaintiff’s mental health issues, including her ability to carry out activities of

daily living despite those issues; her performance on various tests conducted by Drs.

Trimmer and Alberts; and the physicians’ observations of the Plaintiff’s mood, affect,

speech, and thought processes. (R. 38-39).

         This evidence demonstrated to the ALJ that, despite the severity of the

Plaintiff’s reported symptoms, she did not seek out or require treatment or

hospitalization subsequent to 2009, including—as the ALJ observed—no-cost

alternatives when the Plaintiff was unable to obtain health insurance. (R. 38-39). The

evidence further demonstrated that, when the Plaintiff did receive such care, her

symptoms largely resolved after treatment and detoxification. Id.




                                             9
       In sum, the evidence of record provided the ALJ with sufficient information to

make an informed decision as to the Plaintiff’s disability claim, and the Plaintiff has

failed to show that any alleged deficiencies in the record resulted in unfairness or clear

prejudice. See, e.g., Doughty, 245 F.3d at 1280-81 (finding that two medical opinions

coupled with plaintiff’s testimony provided ample evidence upon which ALJ could

reach a decision without need for a CE regarding materiality of plaintiff’s alcoholism);

Wilson v. Apfel, 179 F.3d 1276, 1278 (11th Cir. 1999) (rejecting argument that ALJ was

compelled to seek additional expert medical testimony before reaching disability

determination where record already included opinions of several physicians); Riddle v.

Astrue, 2013 WL 623896, at *3 (M.D. Fla. Jan. 25, 2013) (disagreeing with plaintiff’s

assertion that updated CE was needed due to absence of recent medical treatment

where record contained 100 pages of medical records from treating physicians and

three state agency consultants).

                                           IV.

       For the foregoing reasons, it is hereby ORDERED:

       1)      The Commissioner’s decision is AFFIRMED.

       2)      The Clerk is directed to enter Judgment in favor of the Defendant and

to close the case.

       DONE and ORDERED in Tampa, Florida, this 28th day of March 2019.




                                           10
Copies to:
Counsel of record




                    11
